DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a multiplicity of shorting bars each of the shorting bars is electrically connected to the first bonding pad through a transition line, the shorting bar comprises a contact-hole shorting bar having a contact hole. the transition line comprises a contact-hole transition line the contact- hole shorting bar and the contact-hole transition line are arranged at different metal layers, the contact-hole shorting bar is connected to the transition line through the contact hole, the contact-hole shorting bar comprises a first side edge and a second side edge arranged in parallel and distances from an edge of the contact hole to the first side edge and the second side edge are greater than zero” including the remaining limitations.
	Claims 2-10 are allowable, at least, because of their dependencies on claim 1.

 Chen fails to disclose the rest of the above limitations. 
	Zhong et al (Chinese Pub. No. 101256297) discloses, a multiple shorting bar configuration with contact holes and transition lines to a contact pad. However, Zhong fails to disclose an alignment circuit and flat shorting bars that are arranged at different metal layers. Furthermore, the Zhong configuration is for data and gate (scan) lines not alignment circuits and therefore is not combinable with Chen above. 
	
	Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “
	a multiplicity of shorting bars each of the shorting bars is electrically connected to the first bonding pad through a transition line, the shorting bar comprises a contact-hole shorting bar having a contact hole the transition line comprises a contact-hole transition line the contact- hole shorting bar and the contact-hole transition line are arranged at different metal layers, the contact-hole shorting bar is connected to the transition line through the contact hole, the contact-hole shorting bar comprises a first side edge and a second side edge arranged in parallel. and distances from an edge of the contact hole to the first side edge and the second side edge are equal: the width of the contact hole is greater than that of the contact-hole transition line: the shorting bar comprises a flat shorting bar. the transition line comprises a flat transition line, the flat shorting bar is electrically connected to the first bonding pad through the flat transition line, and the flat shorting bar and the flat transition line are formed by using a manufacture procedure of the same metal layer: and there are at least two flat shorting bars each of the flat shorting bars is arranged at a different metal layer” including the remaining limitations.
Examiner Note: Similar reasons as above for claim 1.

	Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the alignment circuit comprises a first bonding pad and a multiplicity of shorting bars each of the shorting bars is electrically connected to the first bonding pad through a transition line, the shorting bar comprises a contact-hole shorting bar having a contact hole. the transition line comprises a contact-hole transition line the contact- hole shorting bar and the contact-hole transition line are arranged at different metal lavers, the contact-hole shorting bar is connected to the transition line through the contact hole, the contact-hole shorting bar comprises a first side edge and a second side edge arranged in parallel and distances from an edge of the contact hole to the first side edge and the second side edge are greater than zero” including the remaining limitations.
	Claims 13-18 are allowable, at least, because of their dependencies on claim 12.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	






CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879